Citation Nr: 0800504	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-05 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).

Entitlement to service connection for a stomach disorder, to 
include lactose intolerance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1972, to include service in Vietnam.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In November 2007, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is entitled to service connection 
for a psychiatric disorder to include PTSD because it was 
incurred during active service in Vietnam.  The veteran also 
claims that he is entitled to service connection for a 
stomach disorder to include lactose intolerance due to his 
consumption of heavily chlorinated water during active 
service in Vietnam.

With respect to the veteran's claims, the record does not 
reflect that the RO has fully complied with the notification 
requirements of the VCAA or the implementing regulations.  
Specifically, the appellant has yet to be directly advised to 
submit all pertinent evidence in his possession, and has yet 
to be notified how effective dates and disability ratings are 
assigned.

With respect to the veteran's claim of entitlement to service 
connection for PTSD, the record reflects that the veteran has 
a current diagnosis of PTSD related to his military service 
in Vietnam.  Arguably, the combined evidence of record makes 
it difficult for VA to verify his alleged stressors.  Still, 
at the abovementioned Travel Board hearing, the veteran 
informed that his stressors include receiving incoming rocket 
and mortar fire, sappers, and learning of the deaths of his 
two friends, M. Capplin and D. Hall, some time during 1969-
1970.  The veteran was attached to the 12th Headquarters 
Squadron in the 12th Air Force.  These alleged stressors are 
also reported in various VA progress notes.

Denying service connection for PTSD solely because of an 
unconfirmed stressor is improper unless the appropriate 
records custodian, such as the U.S. Army and Joint Services 
Records Research Center (JSRRC), has confirmed that the 
claimed stressor cannot be corroborated or the veteran has 
failed to provide the basic information required to conduct 
research, and the JSRRC coordinator has taken the actions 
described in M21-1MR, Part IV, Subpart ii.1.D.16.  See M21-
1MR, Part IV, Subpart ii.1.D.15.l.

While the veteran's stressor information is admittedly 
sparse, there is no evidence that the RO has either contacted 
the JSRRC and attempted to verify the claimed stressors, or 
complied with the requirements of M21-1MR, Part IV, Subpart 
ii.1.D.  Before doing so, however, the Board finds that the 
veteran should be offered one final opportunity to identify 
or submit any additional evidence which would help verify his 
claimed in-service stressor(s).  The RO must inform the 
veteran that this statement must include detailed information 
regarding the alleged stressor(s) to include date, time, 
location, people involved, and unit(s) involved.  The veteran 
should endeavor to identify the precise date of the stressful 
events within a sixty day window.  The RO must specifically 
notify the veteran that he may submit buddy statements which 
support his alleged in-service stressor(s).  Finally, the RO 
must advise the appellant to provide additional information 
detailing the deaths of the two friends noted above.  In this 
regard, the Board advises the veteran that neither is listed 
in the Vietnam Veterans Memorial Directory of Names (The 
Directory lists the names of all who gave their lives or who 
remain missing as a result of the Vietnam War.)  All attempts 
to notify the appellant must be carefully documented.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which 
includes a request to submit any 
additional evidence or argument he has in 
his possession that may further his 
claim.  The letter should also provide 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal.  

The letter should also specifically 
inform the veteran to provide a stressor 
statement with detailed information 
regarding the alleged stressor(s) to 
include date, time, location, people 
involved, and unit(s) involved.  The 
veteran should endeavor to identify the 
precise date of the stressful events 
within a sixty day window.  The RO must 
specifically notify the veteran that he 
may submit buddy statements which support 
his alleged in-service stressor(s).  All 
attempts to notify the appellant must be 
carefully documented.  The veteran is 
hereby notified that any failure to 
provide this detailed information could 
prevent the verification of his 
stressor(s) and result in an adverse 
decision.

2.  If the veteran supplies additional 
information or evidence sufficient to 
warrant verification of his alleged 
stressor(s), the RO should undertake all 
appropriate action to verify the 
veteran's alleged stressor(s) as mandated 
by M21-1MR.  If he fails to supply 
appropriate information the RO must 
comply with M21-1MR, Part IV, Subpart 
ii.1.D.16, or elect to offer the JSRRC an 
opportunity to consider the information 
already provided.

3.  Then, the RO should readjudicate 
the veteran's claims under all 
appropriate statutory and regulatory 
provisions and legal theories.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


